 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3
     TROY K. FLAKE
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     702-388-6336
 6   troy.flake@usdoj.gov
 7   Attorneys for the United States
 8

 9

10
                                 UNITED STATES DISTRICT COURT
11                                    DISTRICT OF NEVADA
12

13

14    Juanitta Darlynn,                                Case No. 2:17-cv-02800-JAD-VCF
15                  Plaintiff,
                                                    UNOPPOSED MOTION TO CONTINUE
16          v.                                         SETTLEMENT CONFERENCE
17    Department of the Air Force, et. al.,
18                   Defendants.
19

20          The United States respectfully requests that the Court continue the settlement
21   conference currently set for September 5, 2019. The office of Plaintiff’s counsel, Robert
22   Hempen II, Esq., called undersigned counsel and informed him that Mr. Hempen is
23   hospitalized with serious health issues, unable to attend the settlement conference, and will
24   likely require another attorney to handle this matter going forward.
25

26

27

28


                                                   1
 1          Accordingly, the United States respectfully requests that the settlement conference
 2   scheduled for September 5, 2019 be continued and that the court order the parties to submit

 3   a status report within 45 days.

 4          Respectfully submitted this 23rd day of August 2019.

 5                                                 NICHOLAS A. TRUTANICH
                                                   United States Attorney
 6

 7                                                  s/ Troy K. Flake
                                                   TROY K. FLAKE
 8                                                 Assistant United States Attorney
 9
                                       IT IS HEREBY ORDERED that the settlement conference scheduled
10                                     for September 5, 2019, is VACATED.
11
                                       IT IS FURTHER ORDERED that a status report must be filed on or
12                                     before October 7, 2019.

13

14                                                 IT IS SO ORDERED:

15

16
                                                   UNITED STATES MAGISTRATE JUDGE
17
                                                                8-23-2019
18
                                                   DATED:
19

20

21

22

23

24

25

26

27

28


                                                    2
